Case: 4:21-cr-00287-JAR-PLC Doc. #: 2 Filed: 05/05/21 Page: 1 of 2 PageIDI #: 5
                                                                                      FILED
                                                                                            '

                                                                                   MAY - 5 2021
                                                                                 U.S. DISTRICT COURT
                                                                               EASTERN OISTRICT OF MO
                                                                                      ST. LOUIS
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


  UNITED STATES OF AMERICA,                     )
                                                )
                   Plaintiff,                   )
                                                )             4:21CR00287 JAR/PLC
                      V.                        )       No.
                                                )
                                                )
  MICHAEL BAKALE,                               )
                                                )
                   Defendant.                   )
                                                )


                                          INDICTMENT

                                         COUNTI
                                  (COERCION/ENTICEMENT)

 The Grand Jury charges:

        Beginning in September 2016, and continuing through on or about October 2016, within

 the Eastern District of Missouri, the defendant,

                                      MICHAEL BAKALE,

 using a facility and means of interstate commerce, that is, a computer connected to the Internet,

 knowingly attempted to persuade, induce, and entice an individual who had not attained the age of

 18 years to engage in sexual activity for which the defendant could be charged with a criminal

 offense, that is, statutory sodomy (Mo. Rev. Stat. 566.034, 566.064).


                                                                                       I
                                                                                       i:
                                                                                       !




                                                    1
Case: 4:21-cr-00287-JAR-PLC Doc. #: 2 Filed: 05/05/21 Page: 2 of 2 PageID #: 6




 In violation of 18 U.S.C. § 2422(b).


                                        A TRUE BILL.



                                        FOREPERSON

 SAYLER A. FLEMING
 United States Attorney



 DIANNA R. COLLINS, #59641MO
 Assistant United States Attorney




                                          2
